  Case 19-05217-lrc   Doc 11   Filed 07/03/19 Entered 07/03/19 17:01:25      Desc Main
                               Document      Page 1 of 4

                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
                                                  • /(7
                                          Case No.: /                   (.0 49

                                                   144/ /9 ---L5-Q) 7
                                                     Chapter:



                                         0/L6y3L       Ikiilfezytu
                                  ho           9 ,;t            9J6*z43)-.
atua, 4i)                  32pt;i4,,zq
           ,43,tat,              680_57- 9637




                               ° Signature:



                               Printed Name:         CAW-0* 14/iyv4 4/
                                                      6 664 /?2Y    0
       o
                                Address:                  icjJj cea              ;fq   ou/7
                                                           y 7OX2J
                                Phone:
Case 19-05217-lrc   Doc 11   Filed 07/03/19 Entered 07/03/19 17:01:25   Desc Main
                             Document      Page 2 of 4




                    EXHIBIT A
             Case 19-05217-lrc                 Doc 11          Filed 07/03/19 Entered 07/03/19 17:01:25                                    Desc Main
                                                               Document      Page 3 of 4
B2570 (Form 2570- Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)


                                      UNITED                    ATES BANKRUPTCY COURT
      /3/4L.1—LiOsi                                                        District of
 n re
                                    Debtor
                                                                                    Case No.       /Y-55:'ø97
          (Complete if iss                             oceeding)
                                                                                    Chapter         -7
                                   Plaintif
                                                                                                   No.           61-6-.2/8
                                  Defendant

          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
          INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
                                                             j,
  To:                                                               jeleDidelOid 4reeiEtir.)0/
                                                             ame ofpersonto whom the subpoena is directed) do 6,

      Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored pf.pr_rijatio , o objects, and to permit insp cc2jin testipwaipling of the
  pkaterial:           coakw-t,                                                         ax-c,    -7/7a-noaclgirL)
     ,390 q         C Doti 9                  fe.?oqc7i Si( PL LW( 'to:/fxd4                 Mil 33 Ffis
  NACE      ,5)
             „,                                                                                             DATE AND '1IME
 Plii-Jmf. 6 7-a-4231-4.X.)           A                                                                       Of
  2          „cm                                             139D                                                     rfr r)
                   / 019 54363
      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE -                                                                                                    DATE AND TIME



          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date:        JUL 03 2019
                                    CLERK OF COURT

                                                                                    OR

                                    Signature of Clerk or lepu           lerk                      Attorney's signature

        name, addr ss            il ad            d telephone number of the attorney representing (name of party)
                                                   who Ipsues or requests this subpoena, are:
                                                        6,1210           36°Q/ 61)7/61.340
                                     otice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
             Case 19-05217-lrc     Doc 11     Filed 07/03/19 Entered 07/03/19 17:01:25             Desc Main
                                              Document      Page 4 of 4


                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION


                                                                                  ig          /cS)
                                                                  gal/
   IN RE:                                               Case No:
                                                                 co
                                                                   A,c                 „5-3-6, F
                                                        Chapter
         -i)/of/zJ,6
                    Debtor(s)

                                            CERTIFICATE OF SERVICE
        I, the undersigned, hereby certify under penalty of perjury that I anjjnd at all times hereinafter mentioned,

   was more than 18 year of age, and that on the 3              day of                     , 2019, I served a copy

   of      the
                                                                                          49      ,w
   which wa             thi bankruptcy matter on the         day of                     _2 .eta.97c  6 11


  Mode of service (check one):           /MAILED                             HAND DELIVERED

  Name and Address of each party served (If necessary, you may attach a list.).
            0    )041iP,                                        ,vot               e..e,Azvieroscts-;4740,
                                                                         02C-//' /-)20S •
                                                                                          gr., ' /
12-14 (/ 17(1 6 LZ C 9-366a dou a `9a is,4 e e 09,2 eildg &CO/
 O&)         6.14A                        A           s

                         /1'12731           at, tX0
    `50,41/elooVi
   I CERTIFY UN ER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
  Dated:            j

                                                       Signature:

                                                        Printed Name:
                                                                                                               xy
                                                       Address:                    1
                                                       Phone:         ay6A)
